Citation Nr: 1713394	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  13-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a disability evaluation in excess of 20 percent for scars status post laparoscopy and hysteroscopy surgery, including appendectomy (previously separately evaluated as status post laparoscopic hysteroscopy surgery and scar status post appendectomy).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2006 to January 2010.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to service connection for a right knee condition, right ear hearing loss, an eye condition, and granted service connection for scar, status post appendectomy (noncompensable).  RO jurisdiction was transferred to the Seattle, Washington RO.  By way of a November 2013 rating decision, the RO granted service connection for scar, status post laparoscopic hysteroscopy surgery (10 percent rating).  Then, an August 2014 Decision Review Officer decision combined the service-connected scar ratings and assigned a 20 percent evaluation.

In July 2015, the Board remanded the issues on appeal for further development.  The claims have now returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a right knee disability.

2.  The probative evidence of record reflects that the Veteran has four scars, status post laparoscopy and hysteroscopy surgery, including appendectomy (previously separately evaluated as status post laparoscopic hysteroscopy surgery and scar status post appendectomy) none of which have been both painful and unstable.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 20 percent for scars status post laparoscopy and hysteroscopy surgery, including appendectomy (previously separately evaluated as status post laparoscopic hysteroscopy surgery and scar status post appendectomy) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With regard to the claim for service connection for a right knee disability, a December 2009, sent prior to the unfavorable decision issued in August 2010 advised the Veteran of the information and evidence necessary to substantiate her claim for service connection as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With respect to the propriety of the assigned rating for the service-connected scars, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and initial ratings were assigned in August 2010, November 2013, and August 2014 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in order to adjudicate her claim for service connection for a right knee disability in March 2010 and September 2015.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claim for service connection for a right knee disability.

Furthermore, the Veteran has been afforded VA examinations in conjunction with the claim for higher rating decided herein.  Such VA examinations include those conducted in March 2010 and September 2015 to determine the severity of her scars status post laparoscopy and hysteroscopy surgery, including appendectomy.  Neither the Veteran nor her representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability as they include interviews with the Veteran, a review of the record, and full examinations addressing the relevant rating criteria.  Moreover, neither the Veteran nor her representative has alleged that her scars status post laparoscopy and hysteroscopy surgery, including appendectomy have worsened in severity since the last VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these scars have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

The Board further finds that there was substantial compliance with the July 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

This matter was remanded in July 2015 so as to obtain contemporaneous VA examinations.  Thereafter, the Veteran underwent VA examinations in September 2015.  Accordingly, the Board finds that there has been substantial compliance with the July 2015 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.  § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran generally contends that she suffers from a right knee disability that is the result of her service but has presented no specific argument in support of this appeal.  She has indicated that she believes that her claimed knee disability is the result of intense physical training. 

The Board has reviewed all of the evidence in the Veteran's claims file, including her service treatment records, post-service treatment records, VA examination reports, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for a right knee disability. 

The Veteran's service treatment records (STRs) are silent for any complaints, treatment or diagnosis of a right knee disability.  In Reports of Medical History completed by the Veteran in April and June 2005, she specifically denied any knee trouble.  Furthermore, throughout her STRs, she neither complained of knee trouble nor was any knee trouble or weakness noted upon examination.  The Veteran's post-service treatment records are also silent for any complaints, treatment or diagnosis of a right knee disability. 

In March 2010 the Veteran underwent a VA examination.  She reported that her right knee condition had existed since 2006 and that she had problems walking and running and that it felt as though there was fluid in her knee.  The Veteran reported that she believed that such was caused by "strenuous basic training exercise."  Furthermore, she reported that she experienced weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness and pain.  However, she denied heat, redness, locking, deformity, drainage, effusion, subluxation and dislocation.  She also reported that she experienced flare-ups about two times a week.  Upon examination, the examiner noted that the Veteran's posture was normal and that she walked with a normal gait.  The examiner noted tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation or ankylosis.  Furthermore, the examiner found that the Veteran's range of motion was within normal limits.  The examiner noted that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  The examiner took X-rays of the Veteran's right knee and found that they were within normal limits.  The examiner opined that the Veteran had no right knee diagnosis as there was no pathology to render a diagnosis. 

In September 2015, the Veteran underwent an additional VA examination.  During the knee and lower leg conditions disability benefits questionnaire (DBQ), the Veteran reported that she had right knee pain since Fall 2008-Winter 2009.  She stated that her baseline pain in her right knee was 0-1 but that she experienced flare-ups of 7-8/10.  She noted that she got increased pain with walking up stairs and when walking for more than 6 hours.  The Veteran reported that she did not use any assistive devices.  Upon examination, the examiner found no fracture, dislocation, significant degenerative changes, or joint effusion.  The examiner conducted range of motion testing and found that her range of motion was all normal.  The examiner noted that her muscle strength testing was normal and that she exhibited no signs of muscle atrophy.  The examiner found no evidence of ankylosis, instability, recurrent subluxation, effusion, recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  The examiner found no evidence of any meniscus conditions.  The examiner determined that the Veteran had a normal right knee.  The examiner noted that X-rays were conducted and no degenerative or traumatic arthritis was evident.  The examiner found that the Veteran did not have a current diagnosis associated with her claimed right knee disability.  Furthermore, the examiner opined that the Veteran's claimed right knee condition was less likely than not directly related to service as there was no evidence of treatment of any knee condition in service or after service. 

The Board finds that service connection is not warranted for the Veteran's claimed right knee disability as the probative evidence of record fails to demonstrate a current disability related to the Veteran's military service. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a right knee disability.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim.  The Veteran's STRs and post-service treatment records are silent for any complaints, treatment or diagnosis of a right knee disability.  Furthermore, the VA examiners have repeatedly found the Veteran's right knee to be normal with no objective evidence of a right knee disability. 

The Board has considered the Veteran's allegations that she experienced a right knee disability as a result of service.  In this regard, while she is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"). 

In this regard, the Board notes that the Veteran is competent to report her own symptoms or matters within her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of a right knee disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include X-rays and an understanding of the musculoskeletal system.  In the instant case, there is no suggestion that she has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a right knee disability , the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.30, 3.310.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a right knee disability for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

Furthermore, even if the Board were to assume, in the light most beneficial and favorable to the Veteran, that she does have a right knee disability, the Board would still have to deny her claim for service connection, as the probative evidence of record indicates that the Veteran's claimed condition is not the result of her military service.  The September 2015 VA examiner specifically found that the Veteran's claimed right knee condition was not related to her military service as there was no indication of any complaints or treatment for a right knee condition either in service or after.  The Board notes that there is no contrary opinion of record. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran's scars are currently rated as 20 percent disabling under Diagnostic Code 7804. 

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Codes 7801-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As service connection was awarded as of August 19, 2010, and there is no evidence prior to such date that her scarring was symptomatic, only the amended regulations are applicable to her claim.

Diagnostic Code 7800 is used to rate burn scars of the head, face or neck and scars of the head, face, and neck due to other causes and other disfigurement of the head, face or neck.  As the evidence of record indicates that the Veteran's scars are not on her head, face or neck nor does she have any disfigurement of the head, face, or neck, consideration under Diagnostic Code 7800 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage; Note (2): if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualify scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent rating.  One or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Codes 7800-04 under an appropriate Code.  38 C.F.R. §§ 4.118, Diagnostic Code 7805.

As previously noted, the Board has reviewed all of the evidence in the Veteran's claims file, including her STRs, post-service treatment records, VA examination reports, and statements submitted in support of her claim.  Again the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  See Newhouse, 497 F.3d at 1302; Gonzalez, 218 F.3d at 1380-81.  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased rating for her service-connected scars. 

During the March 2010 VA examination, the Veteran reported a scar on the lower abdomen caused by her appendectomy in January 2006.  She did not report any skin breakdown, but she reported pain.  She stated that the scar was painful and itchy and that she had to wear pants unbuttoned.  Upon examination, the examiner noted a scar on the anterior side of the lower abdomen.  The examiner noted that it was a linear scar and measured 13 cm by .3 cm.  The examiner found that the scar was not painful upon examination and there was no skin breakdown.  The examiner determined that it was superficial scar with no underlying tissue damage.  The examiner noted no inflammation, edema, or keloid formation.  Furthermore, the examiner found that the scar was not disfiguring, and it did not limit the Veteran's movement or function. 

On the September 2015 VA scars/disfigurement disability benefits questionnaire (DBQ), the Veteran reported that she had four surgeries in 2006, 2007, 2010 and 2011.  She reported that one of her scars became painful after her 2010 emergency caesarean.  The Veteran stated that she sometimes felt "pulling inside her abdomen from the scar."  She stated that her baseline pain was 4-5/10 and that there was a lot of itching, but no skin breakdown.  She noted that she got flare-ups if her pants were tight.  She reported that her scar did not affect her ability to work.  Upon physical examination, the examiner found that the Veteran had four scars, one on the lower abdomen just above the pubic bone, measuring 12 cm, two lower than the main scar and one at the umbilicus.  The examiner noted that the three smaller scars all measured 1 cm.  The examiner found that the approximate total area of all of the Veteran's superficial non-linear scars was "8 cm2."  The examiner noted that while the Veteran reported that one of her scars was painful, that none of the Veteran's scars were unstable and none of the Veteran's scars were both painful and unstable.  The examiner opined that the Veteran's main scar was a deep scar but that the pain from the scar was unrelated to the surgeries/conditions by which the scar was caused.  The examiner noted "the infertility, appendicitis, and pregnancies have resolved and were unrelated to the deep scar pain.  There are also two 1 cm scars below this scar and one 1 cm scar at umbilicus.  These are not bothersome to the Veteran."

Post-service treatment records show no additional scars and no treatment for the current scars.  

The Board finds that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's service-connected scars.  The probative evidence of record does not show that the Veteran's scars have an area of at least 72 square inches.  There is no evidence that the Veteran has five or more scars related to the service-connected conditions that are painful, and no scars that are both painful and unstable.  As such, the four service-connected scars are appropriately rated at 20 percent disabling.


IV.  Other Considerations 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected scars on appeal; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered the Veteran's allegations and recognizes that she believes she is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding her symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to her service connected scars based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's service connected scars.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scars with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's rating contemplates the number of scars as well as the Veteran's complaints of pain as well as any resulting functional impairment.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected scars.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, while it has been documented that the Veteran's scars cause functional impairment to include discomfort and an inability to wear pants buttoned, the record does not suggest that her service-connected scars have rendered her unemployable.  Rather, she specifically noted that they do not impact her ability to work.  As such, Rice is inapplicable to this case and need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating for her scars.  Therefore, in denying such increased rating, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.








ORDER

Service connection for a right knee disability is denied. 

A rating in excess of 20 percent for scars status post laparoscopy and hysteroscopy surgery, including appendectomy (previously separately evaluated as status post laparoscopic hysteroscopy surgery and scar status post appendectomy) is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


